            Case 3:20-cv-01009-MPS Document 1 Filed 07/17/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

                                                         :
DEBBI COTTERELL,                                         :
                                                         :
                              Plaintiff,                 :
                                                         :
               -v-                                       :
                                                           CIVIL ACTION NO.
                                                         :
GENERAL MOTORS LLC, ET AL.,                              :
                                                         :
                              Defendants.                :
                                                         :
                                                         :

                                   NOTICE OF REMOVAL

TO:    United States District Court
       for the District of Connecticut

       Defendant ACAR Leasing Ltd. d/b/a GM Financial Leasing (“ACAR”), by its

undersigned counsel, hereby removes this action from the Superior Court of the State of

Connecticut in the Fairfield Judicial District at Stamford, pursuant to 28 U.S.C. §§ 1331 and

1441. In support thereof, ACAR states as follows:

       1.      Plaintiff Debbi Cotterell (“Plaintiff”) commenced this action on or about June 16,

2020, in the Superior Court of the State of Connecticut in the Fairfield Judicial District at

Stamford, by filing a Complaint bearing Docket No. FST-CV20-6047107-S.


       2.      On June 19, 2020, ACAR was served with of a copy of the Summons and

Complaint. In accordance with 28 U.S.C. §1446(a), copies of the Summons, Complaint, Return

of Service, two Notices of Appearance and the Court’s June 18, 2020 JDNO Notice are attached

hereto as Exhibit A.
               Case 3:20-cv-01009-MPS Document 1 Filed 07/17/20 Page 2 of 4




          3.      The Summons, Complaint, Return of Service, two Notices of Appearance and the

Court’s June 18, 2020 JDNO Notice described in Paragraph 2 and attached hereto as Exhibit A

constitute all of the process, pleadings and orders served upon ACAR in this action.

          4.      In her Complaint, Plaintiff asserts claims of (1) Product Liability; (2) Fraud; (3)

Violation of CUTPA, C.G.S. § 42-110b; (4) Breach of Implied Warranty of Merchantability; (5)

Negligent Repair and Failure to Warn; (6) Breach of Contract, Misrepresentation of Contract,

Fraudulent and Deceptive Contract; (7) Fraud and Negligence; (8) Fair Credit Reporting Act

Violations 15 U.S.C. § 1681, et seq.; and (9) Creditors’ Collection Practices Act. See Complaint,

generally.

          5.      Removal of this case is proper pursuant to 28 U.S.C. § 1331.

          6.      This Court has jurisdiction over this action pursuant 28 U.S.C. § 1331 (Federal

Question) because Plaintiff has asserted a claim under the Fair Credit Reporting Act (15 U.S.C. §

1681, et seq.) against ACAR.

          7.      Venue is proper in the United States District Court for the District of Connecticut

because the Complaint was filed in the Superior Court of the State of Connecticut in the Fairfield

Judicial District at Stamford.

          8.      ACAR is filing a copy of this notice with the clerk of the Superior Court of the

State of Connecticut in the Fairfield Judicial District at Stamford, as required by 28 U.S.C. §

1446(d).

          9.      In removing this action, ACAR does not intend to waive any rights or defenses to

which it is otherwise entitled under the Federal Rules of Civil Procedure.

          10.     All named defendants consent to removal.




                                                   2
DM1\11278560.1
             Case 3:20-cv-01009-MPS Document 1 Filed 07/17/20 Page 3 of 4




          11.    Based on the foregoing, ACAR has met its burden of establishing that this Court

has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331 and that this action is one

which may be removed to this Court by ACAR pursuant to 28 U.S.C. § 1441.

          WHEREFORE, ACAR respectfully requests that this action, currently pending in the

Superior Court of the State of Connecticut in the Fairfield Judicial District at Stamford, be

removed to the United States District Court for the District of Connecticut.

Dated: July 17, 2020                                 Respectfully submitted,

                                             By:     /s/ Michael Thomas Grant

                                                     Michael Thomas Grant
                                                     DUANE MORRIS LLP
                                                     100 High Street, Suite 2400
                                                     Boston, MA 02110-1724
                                                     Phone: 857-488-4218
                                                     Email: MTGrant@duanemorris.com

                                                     Attorneys for Defendant ACAR Leasing
                                                     Ltd. d/b/a GM Financial Leasing




                                                3
DM1\11278560.1
             Case 3:20-cv-01009-MPS Document 1 Filed 07/17/20 Page 4 of 4




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

                                                            :
DEBBI COTTERELL,                                            :
                                                            :
                               Plaintiff,                   :
                                                            :
                 -v-                                        :
                                                              CIVIL ACTION NO.
                                                            :
GENERAL MOTORS LLC, ET AL.,                                 :
                                                            :
                               Defendants.                  :
                                                            :
                                                            :

                                 CERTIFICATE OF SERVICE

          I, Michael Thomas Grant, hereby certify that on July 17, 2020, a copy of the foregoing

was filed electronically through the ECF system. An email or paper copy will be sent to the

following pro se parties and counsel of record in the State Court action:

Debbi Cotterell                                      General Motors LLC
via email @ debbisimms@gmail.com                     c/o Timothy Joseph Duggan
                                                     via email @ tjd@dcclawyers.com

Richard Chevrolet, Inc.                              H&L Chevrolet, Inc.
1405 Highland Avenue                                 1416 Post Road
Cheshire, CT 06410                                   Darien, CT 06820



Dated: July 17, 2020                         By:       /s/ Michael Thomas Grant

                                                       Michael Thomas Grant
                                                       DUANE MORRIS LLP
                                                       100 High Street, Suite 2400
                                                       Boston, MA 02110-1724
                                                       Phone: 857-488-4218
                                                       Email: MTGrant@duanemorris.com



                                                 4
DM1\11278560.1
